TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00067-CV


                                  R. Wayne Johnson, Appellant

                                                 v.

                                   C. Parker, et al., Appellees


             FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
         NO. B150472-C, THE HONORABLE BEN WOODWARD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant R. Wayne Johnson has filed a notice of appeal. Appellant, however,

has been designated a vexatious litigant.

               A vexatious litigant must comply with the procedures set forth in chapter 11 of

the Texas Civil Practice and Remedies Code as a prerequisite to filing “new litigation,” including

obtaining permission from the appropriate local administrative judge to file an appeal. See Tex.

Civ. Prac. & Rem. Code §§ 11.102 (generally prohibiting vexatious litigant from filing “new

litigation” without permission from local administrative judge), .103 (generally prohibiting clerk

of court from filing “litigation, original proceeding, appeal, or other claim presented, pro se, by a

vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant obtains an

order from the appropriate local administrative judge described by Section 11.102(a) permitting

the filing”); Johnson v. Hughey, No. 06-12-00079-CV, 2012 WL 4761546, at *1 (Tex. App.—
Texarkana Oct. 5, 2012, no pet.) (mem. op.). The appropriate local administrative judge with

respect to the filing of this appeal is:


The Honorable Jay Weatherby
340th District Court
Tom Green County Courthouse
112 W. Beauregard
San Angelo, Texas 76903


                Accordingly, this appeal is immediately stayed. This Court orders appellant

within thirty days of the date of this order to demonstrate to this Court that he has obtained

permission from the local administrative judge to file this appeal. If he fails to comply with this

order within 30 days of the date of this order, this Court will dismiss the appeal for want of

jurisdiction.

                It is ordered on June 21, 2019.



Before Justices Goodwin, Baker, and Triana




                                                  2